Citation Nr: 0125121	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  01-03 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation on account of the 
need for regular aid and attendance.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


REMAND

The veteran had active service from April 1982 to April 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of August 2000 
which denied the veteran's claim for entitlement to special 
monthly compensation on account of the need for regular aid 
and attendance.  

The veteran is service connected for grand mal epilepsy, 
evaluated 100 percent disabling since February 1997.  In 
March 2001, he was determined to be entitled to special 
monthly compensation based on being housebound, effective in 
November 1999.  See 38 U.S.C.A. § 1114(s) (West Supp. 2001); 
38 C.F.R. § 3.350(i) (2001).   

He contends that he is in need of the regular aid and 
attendance of another person because he cannot protect 
himself from the hazards or dangers incident to his 
environment, due to his seizure disorder.  In addition, he 
claims that he cannot cook, drive, swim, climb, walk alone or 
perform many other routine activities.  The law provides that 
an otherwise eligible veteran who, as the result of service-
connected disability, is so helpless as to be in need of the 
regular aid and attendance of another person, is entitled to 
special monthly compensation.  38 U.S.C.A. § 1114(l) (West 
Supp. 2001); 38 C.F.R. §§ 3.350(b) (2001).  Determination as 
to the need for aid and attendance must be based on actual 
requirements of personal assistance from others, with 
consideration to factors such as:  inability of a claimant to 
dress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance which by reasons of the 
particular disability cannot be done without aid; inability 
of the claimant to feed himself through the loss of 
coordination of upper extremities or through extreme 
weakness; inability to tend to the wants of nature; or 
incapacity, physical or mental, that requires care and 
assistance on a regular basis to protect the claimant from 
the hazards or dangers incident to his daily environment.  
38 C.F.R. § 3.352(a) (2001).  It is not required that all of 
the disabling conditions enumerated be found to exist before 
a favorable rating may be made; the particular personal 
functions, which the veteran is unable to perform, should be 
considered in connection with his condition as a whole, and 
the need for aid and attendance must only be regular, not 
constant.  Id.  

Under the Veterans Claims Assistance Act of 2000 (VCAA) and 
recent companion regulation, VA is required to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for benefits.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45631 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where necessary.  
Id.  A medical examination is indicated where "the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim[.]"  
66 Fed. Reg. 45631 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(4)(i)).

Review of the claims folder indicates the existence of 
potentially relevant evidence which is not on file.  
Specifically, the evidence indicates that the veteran 
receives outpatient treatment at two VA facilities-he 
receives regular follow-up for his service-connected seizure 
disorder in the neurology clinic in the Decatur VA Medical 
Center (VAMC), and other outpatient care, including urgent 
care, at the Pensacola outpatient clinic.  Although some of 
these records have been obtained, they appear to be 
incomplete.  Both the veteran and the examiner who conducted 
an aid and attendance examination in February 2001 refer to a 
January 2001 neurology evaluation, which is not of record.  
In addition, the veteran has referred to treatment for 
injuries he states occurred as a result of seizures.   

The February 2001 examination report also referred to an 
accompanying note from the veteran's wife, describing her 
concerns about leaving the veteran alone; this document is 
not of record.  

The evidence of record includes the reports of aid and 
attendance examinations conducted in February 2000 and 
February 2001; however, these examinations were performed 
without benefit of the claims file for review, and did not 
contain 
sufficient findings to provide a basis for a determination.  
Particularly in a case such as this, where an accurate 
history of the frequency and nature of the veteran's seizures 
is critical to a determination of the need for aid and 
attendance, an adequate examination must include a review of 
the claims file, and detailed findings must be reported.  

Given these factors, the Board finds there is a further duty 
to assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

Finally, additional relevant evidence was received at the 
Board in October 2001.  The veteran has not waived RO 
consideration of this evidence.  See 38 C.F.R. § 20.1204(c) 
(2001).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim, 
the case is REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of any 
treatment received from VA and non-VA 
health care providers for epilepsy since 
1999.  With respect to any non-VA health 
care providers identified by the veteran, 
the RO should request his authorization 
to release any indicated private medical 
records to VA.  Upon receipt of his 
signed authorization(s) for such records, 
the RO should attempt to obtain copies of 
the treatment records identified by the 
veteran.  All reports and records 
received should be associated with the 
claims folder.

2.  The RO should specifically obtain the 
veteran's VA treatment records for the 
period from October 1999 to the present 
from the Pensacola VA outpatient clinic, 
and all Neurology Clinic records from the 
Decatur VAMC for that period, in 
particular, the report of a neurology 
examination conducted in January 2001.  

3.  With respect to the above, all 
attempts to obtain records which are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA, the RO should notify the veteran of 
the records it was unable to obtain, 
briefly explain the efforts made to 
obtain such records, and describe any 
further action that the RO will take to 
obtain such records.  For any VA or other 
Federal department or agency records, the 
RO should, in accord with the VCAA, 
continue its efforts to obtain any 
records while the case is under 
development on remand until it becomes 
reasonably certain that such records 
cannot be obtained because they do not 
exist or until it becomes reasonably 
certain that further efforts to obtain 
records from the such sources would be 
futile.

4.  The RO should also associate the note 
from the veteran's wife which was referred 
to in the February 2001 aid and attendance 
examination report with the claims folder.

5.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims file, the 
veteran should be afforded a VA aid and 
attendance examination, to be conducted 
by a neurologist, to determine whether he 
requires the regular aid and attendance 
of another person in daily living due to 
his service-connected seizure disorder.  
All indicated tests or studies should be 
accomplished and the results 
reviewed by the examiner prior to the 
final opinion.  If further testing or 
examination by other specialists is 
determined to be warranted in order to 
evaluate the veteran's disability, such 
testing or examination is to be 
accomplished.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  The examiner 
should discuss, in particular, whether 
the veteran is under an incapacity, 
physical or mental, that requires care 
and assistance on a regular basis to 
protect him from the hazards or dangers 
incident to his daily environment.  The 
examination should also mention whether 
the following factors are present:  
inability of veteran to dress himself or 
to keep himself ordinarily clean and 
presentable; frequent need of adjustment 
of any special prosthetic or orthopedic 
appliance which by reasons of the 
particular disability cannot be done 
without aid; inability of the veteran to 
feed himself through the loss of 
coordination of upper extremities or 
through extreme weakness; or inability to 
tend to the wants of nature.  All 
conclusions must be explained in detail, 
and the evidence relied upon for the 
conclusions must be identified.  

6.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  Specific 
attention is directed to the examination 
report.  The RO should ensure that the 
examination report is complete and in 
full compliance with the above 
directives.  Remand instructions of the 
Board are neither optional nor 
discretionary.  If the report is 
deficient in any manner or fail to 
provide the specific information 
requested, it must 


be returned to the physician for 
correction.  38 C.F.R. § 4.2 (2001); See 
also Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The veteran is hereby advised that 
failure to cooperate or to report for any 
requested examination without good cause 
may result in an adverse decision.  See 
38 C.F.R. §§ 3.158, 3.655 (2001); Wood v. 
Derwinski, 1 Vet. App. 191, 193 (1991).  
If he fails to report for an examination, 
this fact should be documented in the 
claims folder, along with a copy of the 
notification.  

8.  Finally, the RO should readjudicate 
the veteran's claim, with consideration of 
all applicable laws and regulations and 
all additional information obtained as a 
result of this remand.  If the claim is 
denied, the veteran should be provided 
with a supplemental statement of the case, 
and given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



